Case 2:19-cv-10701-DDP-E Document 50 Filed 03/16/20 Page 1 of 7 Page ID #:566




  1   Joseph J. Tabacco, Jr. (SBN 75484)
      Email: jtabacco@bermantabacco.com
  2
      Nicole Lavallee (SBN 165755)
  3   Email: nlavallee@bermantabacco.com
      Jeffrey V. Rocha (SBN 304852)
  4
      Email: jrocha@bermantabacco.com
  5   BERMAN TABACCO
      44 Montgomery Street, Suite 650
  6
      San Francisco, CA 94104
  7   Telephone: (415) 433-3200
      Facsimile: (415) 433-6382
  8
  9   Counsel for Movant Green Dot
 10   Institutional Investor Group and
      Proposed Co-Lead Counsel for the Class
 11
 12                        UNITED STATES DISTRICT COURT
 13                      CENTRAL DISTRICT OF CALIFORNIA
 14   ESTEBAN KOFFSMON, on behalf                 No. 2:19-cv-10701-DDP-E
      themselves and all others similarly
 15   situated,
                                                  CLASS ACTION
 16                             Plaintiff,
                                                  DECLARATION OF NICOLE
 17        v.                                     LAVALLEE IN FURTHER
 18   GREEN DOT CORPORATION,                      SUPPORT OF THE GREEN DOT
      STEVEN W. STREIT and MARK                   INSTITUTIONAL INVESTOR
 19   SHIFKE,                                     GROUP’S MOTION FOR
 20                             Defendants.       APPOINTMENT AS LEAD
                                                  PLAINTIFF AND FOR
 21                                               APPROVAL OF ITS SELECTION
 22                                               OF LEAD COUNSEL

 23                                               Date: March 30, 2020
                                                  Time: 10:00 a.m.
 24                                               Courtroom: 9C, 9th Floor
 25                                               Judge: Hon. Dean D. Pregerson
 26
 27
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF NICOLE LAVALLEE IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL
Case 2:19-cv-10701-DDP-E Document 50 Filed 03/16/20 Page 2 of 7 Page ID #:567




  1         I, Nicole Lavallee, declare under penalty of perjury as follows:
  2         1.     I am a partner in the San Francisco office of Berman Tabacco,
  3   counsel for movants Plymouth County Retirement Association (“Plymouth
  4   County”), Greater Pennsylvania Carpenters’ Pension Fund (“GPCPF”) and Iron
  5   Workers District Council of New England Pension Fund (“New England Iron
  6   Workers”) (collectively the “Green Dot Institutional Investor Group”). I am a
  7   member in good standing of the State Bar of California and admitted to practice
  8   in this District. I submit this Declaration in further support of the Green Dot
  9   Institutional Investor Group’s Motion for Appointment as Lead Plaintiff and
 10   Approval of Its Selection of Counsel as Co-Lead Counsel, and in support of the
 11   Memorandum of Points and Authorities accompanying the Motion.
 12         2.     Attached hereto as Exhibit A is a true and correct copy of the Joint
 13   Declaration in Support of Lead Plaintiff Motion filed on December 3, 2018 in St.
 14   Clair Cty. Emps.’ Ret. Sys. v. Acadia Healthcare Co., Inc., No. 18-cv-00988
 15   (M.D. Tenn.), bearing ECF No. 26-4.
 16         3.     Attached hereto as Exhibit B is a true and correct copy of the Joint
 17   Declaration in Support of Lead Plaintiff Motion filed on July 22, 2019 in Nikolov
 18   v. Livent Corp., No. 19-cv-02218-CFK (E.D. Pa.), bearing ECF No. 12-6.
 19         4.     Attached hereto as Exhibit C is a true and correct copy of The
 20   Pension Fund Group’s Consolidated Opposition to the Competing Motions for
 21   Appointment as Lead Plaintiff filed on September 24, 2004 in Burger v. Cardinal
 22   Health, Inc., No. 04-cv-00575-ALM-NMK (S.D. Ohio), bearing ECF No. 62.
 23         5.     Attached hereto as Exhibit D is a true and correct copy of the
 24   Memorandum of Law in Support of The Pension Funds’ Motion For
 25   Consolidation, Appointment As Lead Plaintiff, and Approval of Selection of
 26   Lead Counsel filed on May 3, 2019 in Potts v. Weight Watchers Int’l, Inc.,
 27   No.19-cv-02005-WHP (S.D.N.Y.), bearing ECF No. 42.
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF NICOLE LAVALLEE IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL                              1
Case 2:19-cv-10701-DDP-E Document 50 Filed 03/16/20 Page 3 of 7 Page ID #:568




  1         6.     Attached hereto as Exhibit E is a true and correct copy of the
  2   Memorandum of Law in Support of The Proshares SVXY Investor Group’s
  3   Motion For Consolidation of Related Actions, Appointment as Lead Plaintiff,
  4   and Approval of Selection of Lead Counsel filed on April 1, 2019 in Ford v.
  5   ProShares Trust II, No. 19-cv-00886-RA (S.D.N.Y.), bearing ECF No. 84.
  6         7.     Attached hereto as Exhibit F is a true and correct copy of the
  7   Memorandum of Law In Support of Motion For Appointment as Lead Plaintiff
  8   and Approval of Selection of Counsel filed on February 12, 2019 in Labul v.
  9   XPO Logistics, Inc., No. 18-cv-02062-SRU (D. Conn.), bearing ECF No. 34.
 10         8.     Attached hereto as Exhibit G is a true and correct copy of the
 11   Memorandum Opinion filed on November 28, 2017 in Boynton Beach
 12   Firefighters’ Pension Fund v. HCP, Inc., No. 16-cv-01106-JJH (N.D. Ohio),
 13   bearing ECF No. 73.
 14         9.     Attached hereto as Exhibit H is a true and correct copy of the Order
 15   filed December 27, 2016 in Gaynor v. Miller, No. 15-cv-00545-TAV-CCS (E.D.
 16   Tenn.), bearing ECF No. 91
 17         10.    Attached hereto as Exhibit I is a true and correct copy of the Order
 18   Granting The Trusts’ Motion For Appointment As Lead Plaintiff and Approval of
 19   Lead Plaintiff’s Selection of Counsel Pursuant To The PSLRA filed on
 20   November 21, 2016 in NECA-IBEW Pension Trust Fund v. Precision Castparts
 21   Corp., No. 16-cv-01756-YY (D. Or.), bearing ECF No. 38.
 22         11.    Attached hereto as Exhibit J is a true and correct copy of the Order
 23   Appointing Lead Plaintiffs and Approving Selection of Lead Counsel filed on
 24   October 26, 2016 in Sponn v. Emergent Biosolutions, Inc., No. 16-cv-02625-
 25   RWT (D. Md.), bearing ECF No. 22.
 26         12.    Attached hereto as Exhibit K is a true and correct copy of the Order
 27   Granting Motion For Appointment As Lead Plaintiff and Lead Counsel filed on
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF NICOLE LAVALLEE IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL                              2
Case 2:19-cv-10701-DDP-E Document 50 Filed 03/16/20 Page 4 of 7 Page ID #:569




  1   April 18, 2016 in Ong v. Chipotle Mexican Grill, Inc., No. 16-cv-00141-KPF
  2   (S.D.N.Y.), bearing ECF No. 43.
  3         13.    Attached hereto as Exhibit L is a true and correct copy of the Order
  4   Appointing The Pension Funds As Lead Plaintiff and Approving Selection of
  5   Lead Counsel filed on March 18, 2016 in In re KLX S’holder Litig., No. 16-cv-
  6   80023-RLR (S.D. Fla.), bearing ECF No. 34.
  7         14.    Attached hereto as Exhibit M is a true and correct copy of the Order
  8   filed on September 10, 2019 in Odeh v. Immunomedics, Inc., No. 18-17645-
  9   MCA-ESK (D.N.J.), bearing ECF No. 34.
 10         15.    Attached hereto as Exhibit N is a true and correct copy of the Order
 11   Granting Stipulation Appointing Lead Plaintiff and Lead Counsel filed on May
 12   20, 2019 in Fabbri v. Inogen, Inc., No. 19-cv-01643-FMO-AGR (C.D. Cal.),
 13   bearing ECF No. 54.
 14         16.    Attached hereto as Exhibit O is a true and correct copy of the
 15   Stipulated Order Regarding Consolidation and Appointment of Lead Plaintiff
 16   filed on April 22, 2019 in Gordon v. Nielsen Holdings PLC, No. 18-cv-07143-
 17   JFK (S.D.N.Y.), bearing ECF No. 54.
 18         17.    Attached hereto as Exhibit P is a true and correct copy of the
 19   Stipulation and Order: (1) Appointing Boston Retirement System and Teamsters
 20   Local 237 Additional Security Benefit Fund and Supplemental Fund For Housing
 21   Authority Employees and Plumbers & Steamfitters Local 773 Pension Fund As
 22   Co-Lead Plaintiffs; and (2) Approving of Selection of Labaton Sucharow LLP
 23   and Robbins Geller Rudman & Dowd LLP As Co-Lead Counsel filed on March
 24   22, 2019 in Plumbers & Steamfitters Local 773 Pension Fund v. Danske Bank
 25   A/S, No. 19-cv-00235-VEC (S.D.N.Y.), bearing ECF No. 46.
 26         18.    Attached hereto as Exhibit Q is a true and correct copy of the
 27   Stipulation and Order: (1) Appointing Union Asset Management Holding AG
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF NICOLE LAVALLEE IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL                              3
Case 2:19-cv-10701-DDP-E Document 50 Filed 03/16/20 Page 5 of 7 Page ID #:570




  1   and Teamsters Local 710 Pension Fund as Co-Lead Plaintiffs; and (2) Approving
  2   of Selection of Pomerantz LLP and Robbins Geller Rudman & Down LLP as Co-
  3   Lead Counsel filed on February 25, 2019 in City of Westland Police & Fire Ret.
  4   Sys. v. Philip Morris Int’l Inc., No. 18-cv-08049-RA (S.D.N.Y.), bearing ECF
  5   No. 82.
  6         19.    Attached hereto as Exhibit R is a true and correct copy of the
  7   Agreed to Order Appointing Lead Plaintiff and Lead Counsel filed on December
  8   10, 2018 in Chun v. Fluor Corp., No. 18-cv-01338-X (N.D. Tex.), bearing ECF
  9   No. 41
 10         20.    Attached hereto as Exhibit S is a true and correct copy of the Order
 11   Granting The Pension Funds' Motion For Consolidation, Appointment As Lead
 12   Plaintiff, and Approval of Selection of Lead Counsel filed on November 20, 2018
 13   in Laborers Local 235 Benefits Funds, v. Skechers USA, Inc., No. 18-cv-08039-
 14   NRB (S.D.N.Y.), bearing ECF No. 21.
 15         21.    Attached hereto as Exhibit T is a true and correct copy of the
 16   Stipulation and Order Consolidating Cases and Appointing Lead Plaintiff and
 17   Lead Counsel filed on August 3, 2018 in Yuan v. Facebook, Inc., No. 18-cv-
 18   01725-EJD (N.D. Cal.), bearing ECF No. 56.
 19         I declare under penalty of perjury under the laws of the United States that
 20   the foregoing is true and correct.
 21         Executed this 16th day of March, 2020, at San Francisco, California.
 22
 23
                                                     Nicole Lavallee
 24                                                  Nicole Lavallee
 25
 26
 27
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF NICOLE LAVALLEE IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL                              4
Case 2:19-cv-10701-DDP-E Document 50 Filed 03/16/20 Page 6 of 7 Page ID #:571




  1                             CERTIFICATE OF SERVICE
  2         I hereby certify that on March 16, 2020, I authorized the electronic filing of
  3   the foregoing with the Clerk of the Court using the CM/ECF system which will
  4   send notification of such filing to all registered users via the e-mail addresses on
  5   the court’s Electronic Mail Notice List, and I hereby certify that I caused the
  6   mailing of the foregoing via the United States Postal Service to the non-CM/ECF
  7   participants indicated on the court’s Manual Notice List.
  8
  9                                                  Nicole Lavallee
 10                                                  Nicole Lavallee

 11                                           Joseph J. Tabacco, Jr.
 12                                           Jeffrey V. Rocha
                                              BERMAN TABACCO
 13                                           44 Montgomery Street, Suite 650
 14                                           San Francisco, CA 94104
                                              Telephone: (415) 433-3200
 15                                           Facsimile: (415) 433-6382
 16                                           Email: jtabacco@bermantabacco.com
                                                     nlavallee@bermantabacco.com
 17                                                  jrocha@bermantabacco.com
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF NICOLE LAVALLEE IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL
Case 2:19-cv-10701-DDP-E Document 50 Filed 03/16/20 Page 7 of 7 Page ID #:572




  1                                           Christopher J. Keller
                                              Eric J. Belfi
  2                                           Francis P. McConville
  3                                           LABATON SUCHAROW LLP
                                              140 Broadway
  4                                           New York, NY 10005
  5                                           Telephone: (212) 907-0700
                                              Facsimile: (212) 818-0477
  6                                           Email: ckeller@labaton.com
  7                                                   ebelfi@labaton.com
                                                      fmcconville@labaton.com
  8
  9                                           Counsel for Movant Green Dot
                                              Institutional Investor Group and
 10                                           Proposed Co-Lead Counsel for the Class
 11
                                              Guillaume Buell
 12                                           THORNTON LAW FIRM LLP
 13                                           One Lincoln Street
                                              Boston, MA 02111
 14                                           Telephone: (617) 720-1333
 15                                           Facsimile: (617) 720-2445
                                              Email: gbuell@tenlaw.com
 16
 17                                           Additional Counsel for Movant Green Dot
                                              Institutional Investor Group
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF NICOLE LAVALLEE IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL
